          Case 1:18-cv-10968-DJC Document 125 Filed 04/16/21 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


KORY MCSWEENEY
                          Plaintiff(s)

                 v.                                           CIVIL ACTION NO. 18-10968-DJC


CITY OF BROCKTON, ET AL
                  Defendant(s)


                                         JUDGMENT IN A CIVIL CASE

CASPER, D.J.



X       Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury
        has rendered its verdict.


G       Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried
        or heard and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED

        Judgment for the defendants City of Brockton, Erik Hilliard, Callie Royster, George Almeida, and Francisco
        Lopez.




                                                              Robert M. Farrell, Clerk


Dated: April 16, 2021                                                    /s/ Lisa M. Hourihan
                                                              ( By ) Deputy Clerk
